On rehearing. — Affirmed.
Kinne, J.
We need not consider on this application for a rehearing all the points urged by counsel. It is proper to say that we have given all of them full consideration, and after a re-examination of the case we discover no reason for disturbing our judgment. We must, however, withdraw what is said in the fourth division of the preceding opinion, as we find from a further examination of the record that the fact therein stated touching the instruction of the court is incorrect, *455and in view of the holding .on the former appeal the rule of law applied in said fourth division of the opinion is inaccurate. The record shows that, taking into consideration the whole of the instruction complained of, it fully complied with the former opinion of this court. The question as to whether the plaintiff was bound to resort to information other than that which he might obtain from his commission men, to ascertain the market value of cattle in Chicago, before he purchased the cattle in Kansas City, was in fact fully and fairly submitted to the jury. Appellant’s contention is based upon the first part of the instruction, which is qualified by what followed. When construed together, as it must be, it is in line with the opinion on the former appeal. The. petition for a rehearing is overruled, and the judgment is affirmed.